Dissenting Opinion.
Comstock, C. J.
— The question in this case is not whether an innocent man should be punished for an offense committed by another without his knowledge and against his instruction, but whether this court will weigh the evidence passed upon by the jury. The evidence below, as shown by the record, is that the barkeeper was seen upon the Sunday charged in the indictment carrying beer in glasses in the saloon; that he had been entrusted by the defendant with the key to the saloon, and had the management thereof in the ab-. sence of the defendant, who was the employer; that the offense was committed August 18, 1895; the arrest made August 21, 1895, and the barkeeper retained in his employ until October, 1895. This made, under the statute, a prima facie case, upon which the court or jury were authorized to return a verdict of guilty. To rebut this prima facie case, defendant testified that he was absent from the county (Marion) when the law was violated; that he did not know of the presence of the barkeeper in his place of business; that he had ordered him to stay out of the saloon on Sundays.
The court heard and saw the defendant and other witnesses testify; judged of their credibility by their *400manner and their interest; conld believe or disregard the testimony of either of them where there was a conflict. The court found that the prima facie case made out by the State was not overthrown. It may have erred, but under the law it was its province to pass upon the weight of the testimony and the credibility of the witnesses. The jurisdiction of appellate courts is limited to the correction of errors of law. The question here involved is fully discussed by the Supreme Court in Deal v. State, 140 Ind. 354, an opinion frequently cited in later decisions in this State. In that opinion McCabe, C. J., speaking for the court, on page 359, said: “Our jurisdiction in the consideration of questions on appeal is limited to errors of law only. That excludes from our consideration on appeal errors of fact.”
In chancery cases the court weighs the evidence and makes a final disposition of the case upon the merits. Gale v. Grannis, 9 Ind. 140; Leach v. Leach, 10 Ind. 271.
The correction of errors of fact into which a court or jury may fall is exclusively with the trial judge. When the jury finds against the clear preponderance of the evidence, the verdict is not sustained by sufficient evidence within the meaning of the sixth subdivision of section 568, Burns’ R. S. 1894, authorizing a new trial. That constitutes an error of fact and not of law. It is the bounden duty of the trial judge to correct such error. “When he overrules the motion for a new trial, based on that ground, he thereby says to us that with all his superior means of determining the weight of the evidence after calmly reviewing it, he is of the opinion that the preponderance thereof fully sustains the verdict or finding. In such a case the legislature has withheld from us the power to review his acts. And this power is evi*401clently withheld for the manifest reason that the jury and trial court had so much better means and opportunity of weighing the evidence than this court can have. * * * When the trial court makes d mistake and commits an error of law against him, if it be materially prejudicial or harmful to his rights, then he has not had his one fair trial, and it is the duty of the trial court to grant him a new trial, and if it refuses to do so, this court can, for the error of law, reverse and order a new trial. To confer the power on this court, to review the question of fact, would be a violation of that policy, by giving each litigant a right to two fair trials instead of one. The good order and peace of society forbids the opening up of controversies that have been once tried and adjudicated in a fair trial.” Deal v. State, supra.
Believing that the opinion of the majority of this court is clearly, in the face of Deal v. State, supra, and many other decisions of the Supreme Court, that it, in effect, announces the proposition that after a prima facie case has been made by the State against a party charged with the violation of a criminal statute the undisputed testimony of the defendant to the contrary relieves him from liability, and takes from .the court or jury the right to judge of the credibility of the witnesses, I am constrained to dissent from said opinion.
Robinson, J., concur^ in the views expressed by Comstock, C. J., in the dissenting opinion.